 



      INDEPENDENT BANK CORPORATION   Exhibit 10 LONG-TERM INCENTIVE PLAN    
(EMPLOYEE OPTION)    

STOCK OPTION AGREEMENT
     OPTION AGREEMENT made this                      day of
                                         ,                     , between
INDEPENDENT BANK CORPORATION (the “Company”) and
                                        , an employee of the Company or one of
its subsidiaries (the “Employee”), pursuant to the Independent Bank Corporation
Long-Term Incentive Plan, as amended (the “Plan”).
IT IS AGREED AS FOLLOWS:
     1. Grant of Option. Pursuant to the Plan, the Company hereby grants to the
Employee the option to purchase                     shares of the Company’s
common stock, par value $1.00 per share, on the terms and conditions herein set
forth (the “Option”).                      of the shares covered by this Option
shall be considered and hereby are designated as incentive stock options
(“ISOs”) qualifying under the provisions of Section 422A of the Internal Revenue
Code of 1986, as amended, and the remaining shares, if any, are designated as
non-ISOs. Upon exercise of any portion or all of this Option the Employee shall
give notice to the Company as to whether he or she is exercising the ISO or
non-ISO portion of this Option (if such a distinction has been made by the
Company hereunder), or a combination thereof. Upon such exercise, the Company
shall issue separate stock certificates to the Employee, one for the ISO stock
and one for the non-ISO stock. The Company and the Employee agree to take any
other action which may be necessary to identify clearly the ISO and non-ISO, if
any, portions of this Option.
     2. Purchase Price. The purchase price of the shares covered by this Option
shall be $                     per share. The price represents one hundred
percent (100%) of the fair market value of a share of the Company’s common stock
on this date (or higher if required by the Plan).
     3. Term of Option. The term of this Option shall be for a period of
                     years from the date hereof, subject in each case to earlier
termination as provided in subsequent paragraphs of this Agreement. [ENTER
VESTING SCHEDULE – IF ANY]
     4. Exercise of Option. This Option may be exercised at any time and from
time to time, as to any part or all of the shares covered hereby, but not as to
less than 100 shares at any one time, unless the number purchased is the total
number at that time purchasable under this Option. This Option shall be
exercised by written notice to the Company. The notice shall state the number of
shares with respect to which the Option is being exercised, shall be signed by
the person exercising this Option, and shall be accompanied by payment of the
full purchase price of the shares. This Option agreement shall be submitted to
the Company with the notice for purposes of recording the shares being
purchased, if exercised in part, or for purposes of cancellation if all shares
then subject to this Option are being purchased. In the event the Option shall
be exercised pursuant to paragraph 7(c) hereof by any person other than the
Employee, such notice shall be accompanied by appropriate proof of the right of
such person to exercise the Option. Payment of the purchase price shall be made
by: (a) cash, check, bank draft, or money order, payable to the order of the
Company; (b) the delivery by the Employee of unencumbered shares of common stock
of the Company with a fair market value on the date of exercise equal to the
total purchase price of the shares to be purchased (and which have been owned by
Optionee for a period of at least six consecutive months); (c) the reduction in
the number of shares issuable upon exercise (based on the fair market value of
the shares on the date of exercise); or (d) a combination of (a), (b), and (c).
Upon exercise of all or a portion of this Option, the Company shall issue to the
Employee a stock certificate representing the number of shares with respect to
which this Option was exercised.

 



--------------------------------------------------------------------------------



 



     5. Tax Withholding. The exercise of this Option is subject to the
satisfaction of withholding tax or other withholding liabilities, if any, under
federal, state and local laws in connection with such exercise or the delivery
or purchase of shares pursuant hereto. The exercise of this Option shall not be
effective unless applicable withholding shall have been effected or obtained in
the following manner or in any other manner acceptable to the Committee. Unless
otherwise prohibited by the Committee, Optionee may satisfy any such withholding
tax obligation by any of the following means or by a combination of such means:
(a) tendering a cash payment; (b) authorizing the Company to withhold from the
shares otherwise issuable to Optionee as a result of the exercise of this Option
a number of shares having a fair market value as of the date that the amount of
tax to be withheld is to be determined (“Tax Date”), which shall be the date of
exercise of the Option, less than or equal to the amount of the withholding tax
obligation; or (c) delivering to the Company unencumbered shares of the
Company’s common stock owned by Optionee having a fair market value, as of the
Tax Date, less than or equal to the amount of the withholding tax obligation.
     6. Transferability of Option. Except as provided below, this Option shall
not be sold, transferred, assigned, pledged or hypothecated in any way, shall
not be assignable by operation of law, and shall not be subject to execution,
levy, attachment or similar process. Except as provided below, any attempted
sale, transfer, assignment, pledge, hypothecation or other disposition of this
Option contrary to the terms hereof, and any execution, levy, attachment or
similar process upon the Option, shall be null and void and without effect. To
the extent that this Option is not designated as an ISO, this Option may be
transferred to (a) Employee’s spouse, children or grandchildren (each an
“Immediate Family Member”), (b) a trust or trusts for the exclusive benefit of
an Immediate Family Member, or (c) a partnership or limited liability company
whose only partners or members are Immediately Family Members. Each of the
persons and entities listed above are referred to as a “Permitted Transferee.”
Options may be transferred to a Permitted Transferee provided that there may be
no consideration for the transfer. Following any transfer, this Option shall
continue to be subject to the same terms and conditions immediately prior to
transfer.
     7. Termination of Employment.
     (a) Termination of Employment for Reasons Other Than Retirement, Disability
or Death. If the Employee ceases to be employed by the Company for any reason
other than retirement or on account of disability or death, this Option shall,
to the extent rights to purchase shares hereunder have accrued at the date of
such termination and shall not have been fully exercised, be exercisable, in
whole or in part, at any time within a period of three (3) months following
cessation of the Employee’s employment, subject, however, to prior expiration of
the term of this Option and any other limitations upon its exercise in effect at
the date of exercise.
     (b) Termination of Employment for Retirement or Disability. If the Employee
ceases to be employed by the Company by reason of Retirement or on account of
disability, this Option shall, to the extent rights to purchase shares hereunder
have accrued at the date of such retirement and have not been fully exercised,
be exercisable, in whole or in part, prior to expiration of the term of this
Option, subject to any other limitations imposed by the Plan. If the Employee
dies after such disability or Retirement, this Option shall be exercisable in
accordance with paragraph 7(c) hereof.
     (c) Termination of Employment for Death. Upon the Employee’s death, this
Option shall, to the extent rights to purchase shares hereunder have accrued at
the date of death and shall not have been fully exercised, be exercisable, in
whole or in part, by the personal representative of the Employee’s estate, by
any person or persons who shall have acquired this Option directly

2



--------------------------------------------------------------------------------



 



from the Employee by bequest or inheritance or a Permitted Transferee at any
time within one (1) year after his or her death, subject to the earlier
expiration of this Option.
     (d) Termination of Option. If this Option is not exercised within whichever
of the exercise periods specified in paragraph 7(a), 7(b) or 7(c) is applicable,
this Option shall terminate upon expiration of such exercise period.
     8. Changes in Capital Structure. The number of shares covered by this
Option, and the price per share, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of common stock of the
Company resulting from any combination of shares or the payment of a stock
dividend on the Company’s common stock or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company.
     If the Company shall be the surviving corporation in any merger or
consolidation, or if the Company is merged into a wholly owned subsidiary solely
for purposes of changing the Company’s state of incorporation, this Option shall
pertain to and apply to the securities to which a holder of the same number of
shares as are then subject to this Option would have been entitled. A
dissolution or liquidation of the Company or a merger or consolidation in which
the Company is not the surviving corporation, except as above provided, shall
cause this Option to immediately vest and become exercisable in full, and the
Employee shall in such event have the right immediately prior to such
dissolution or liquidation, or merger or consolidation in which the Company is
not the surviving corporation, to exercise this Option in whole or in part.
     In the event of a change in the common stock of the Company as presently
constituted, which is limited to a change of all its authorized shares into the
same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be the shares subject
to this Option.
     Except as expressly provided in this paragraph 8, the Employee shall have
no rights by reason of: (i) any subdivision or combination of shares of stock of
any class; (ii) the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class; or (iii) any
dissolution, liquidation, merger or consolidation or spinoff of assets or stock
of another corporation. Except as provided in this paragraph 8, any issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of stock subject to
this Option.
     The grant of this Option shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.
     9. Rights as a Shareholder. Neither the Employee nor a transferee of this
Option shall have any rights as a shareholder with respect to any shares covered
hereby until the date he or she shall have become the holder of record of such
shares. No adjustment shall be made for dividends, distributions or other rights
for which the record date is prior to the date on which he or she shall have
become the holder of record thereof, except as provided in paragraph 8 hereof.
     10. Modification, Extension and Renewal. Subject to the terms and
conditions and within the limitations of the Plan, the Committee, subject to
approval of the Board of Directors, may modify or renew this Option, or accept
its surrender (to the extent not theretofore exercised) and authorize the
granting of a new option or options in substitution therefor (to the extent not
theretofore exercised).

3



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, no modification shall, without the consent of the
Employee, alter or impair any rights or obligations hereunder.
     11. Postponement of Delivery of Shares and Representations. The Company, in
its discretion, may postpone the issuance and/or delivery of shares upon any
exercise of this Option until completion of such stock exchange listing, or
registration, or other qualification of such shares under any state and/or
federal law, rule or regulation as the Company may consider appropriate, and may
require any person exercising this Option to make such representations,
including a representation that it is the Employee’s intention to acquire shares
for investment and not with a view to distribution thereof, and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of the shares in compliance with applicable laws, rules and
regulations. In such event, no shares shall be issued to such holder unless and
until the Company is satisfied with the accuracy of any such representations.
     12. Subject to Plan. This Option is subject to the terms and provisions of
the Plan. If any inconsistency exists between the provisions of this Agreement
and the Plan, the Plan shall govern.
     13. ISO Stock Option. Any provision of this Option or the Plan to the
contrary notwithstanding, neither the Company, the Company’s Board of Directors
nor the Committee shall have any authority to take any action or to do anything
which would cause the shares designated herein as ISOs to fail to qualify as
ISOs within the meaning of Section 422A of the Internal Revenue Code of 1986, as
amended.
     IN WITNESS WHEREOF, this Stock Option Agreement has been executed the date
first above written.

                  INDEPENDENT BANK CORPORATION    
 
           
 
  By        
 
     
 
   
 
       Its        
 
     
 
   
 
           
 
  EMPLOYEE        
 
                     

4



--------------------------------------------------------------------------------



 



RECORD OF EXERCISE

                          Shares Subject             to Option Date   Number of
Shares   Price Per Share   After Exercise
 
           

5